DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 5/4/2022. Claim 1 is amended. Claims 4 and 6 are cancelled. Claims 11-20 are withdrawn. Claims 1-3, 5, 7-10, and 21-22 are presently pending for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Pub. No. US 2014/0222103 A1 to Lauritzen et al. (hereinafter referred to as "Lauritzen"), in view of United States Patent Application Pub. No. US 2010/0268055 A1 to Jung et al. (hereinafter referred to as “Jung”), United States patent Application Pub. No. US 2007/0255340 A1 to Giftakis et al. (hereinafter referred to as “Giftakis”), United States Patent Application Pub. No. US 2013/0199028 A1 to Singh et al. (hereinafter referred to as “Singh”), and United States Patent Application Pub. No. US 2008/0058895 to Ok et al. (hereinafter referred to as “Ok”).
Referring to claim 1, Lauritzen discloses a nerve flexible circuit, comprising: a polymer base layer forming an electrode array portion, a bond pad portion and a cable portion positioned between the electrode array portion and the bond pad portion (e.g. Fig. 2, paragraph [0034] disclose a polymer-based flexible circuit includes cable portion 330, electrode array portion 331, and bond pad 332); a plurality of patterned metal traces deposited on the polymer base layer ( Fig. 2 shows patterned metal traces 334); a plurality of first patterned metal electrodes deposited on the polymer base layer in the electrode array portion; a plurality of patterned metal bond pads deposited on the polymer base layer in the bond pad portion (Fig. 2 shows bond pads 335 deposited on polymer base layer of circuit 10 having a bond pad portion 332), wherein at least one of the patterned metal electrodes in the electrode array portion is connected to at least one of the patterned bond pads in the bond pad portion by at least one of the metal traces traversing the cable portion (e.g. Fig. 2, paragraphs [0034-0035] disclose a polymer-based flexible circuit 10 with bond pad portion 332, cable portion 330, and electrode array portion 331. The flexible circuit 10 is composed of a base polymer layer, at least one or more interlayer of patterned metal comprising bond pads 335, traces 334, and electrodes 333. The cable portion 330, bond pad portion 332, and array portion 331 are formed from a single integrated flexible circuit 10 with bond pads 335, suitable to connect to the electronics package in the bond pad portion 332 at the proximal end and electrodes 333 in the array portion 331 at the distal end using traces 334); a low elastic modulus polymer layer deposited on the polymer base layer, the metal traces, the plurality of patterned metal electrodes and the plurality of patterned bond pads (e.g. paragraph [0034] states that the flexible circuit may consists of additional polymer interlayers , and that other possible polymers include silicone. Paragraph [0037] and claim language of claims 14 and 15 disclose the flexible circuit having bumper made out of soft polymer such as silicone). Furthermore, Lauritzen incorporated the invention taught by Greenberg in U.S. Patent 7,914,842, which teaches the limitation wherein flexible circuit electrode array may be layered using different polymers for each layer, particularly with polyimide and silicone, as stated in col. 10, lines 38-45).  However, Lauritzen did not specifically teaches the limitation wherein the low elastic modulus polymer layer selected to have a coefficient of thermal expansion different from the polymer base layer, and the difference in coefficient of thermal expansion between the polymer base layer and the low elastic modulus polymer layer causing the array portion to change the shape of the layers. This limitation is taught by Jung, as Jung discloses an intrafascicular neural electrode. The electrode comprises a stem structure and at least one barb structure attached to the stem structure, the barb structure having at least two layers comprising a first layer and a second layer wherein the first and second layers have different thermal expansion coefficients such that when the barb structure is at a first temperature it is in a zero stress position, and when at a second temperature it is in a flex position (e.g. paragraphs [0009-0011, 0021-0028]). The change in position of the barb is induced to bring the barb in contact with at least a portion of the neural cell, to exert enough force to self-anchor onto a neural cell structure and allows the conductive trace adequate contact with the neural cells for recording, measuring, and/or stimulating neural cell activity (e.g. paragraph [0028]). As for the limitation requiring the array portion to change shape as a result of cooling after curing of the polymer layers, the Examiner interprets the term “cooling” in this context as returning to a normal temperature. Since Jung states that when the barb structure is at a first temperature it is in a zero stress position, and when at a second temperature it is in a flex position, the Applicant is respectfully advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 159 USPQ 342 (CCPA 1968). In this case, it would have been obvious to one of ordinary skill in the art to heat instead of cool saline as disclosed by Jung, since the one of ordinary skill would have recognized such modification as being one of the many structures available in the prior art for curing a material, selection of a specific one over another being an obvious matter of meeting the specific requirements of a given application. It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the invention taught by Lauritzen with a technique of utilizing materials with different coefficient of thermal expansion for anchoring the electrode array to a neural cell as taught by Jung, since Lauritzen have already using different materials for the polymer layers as discussed above, and such modification would be applying a known technique to a known device yielding the predictable result of a useful technique for shaping the device as desired during manufacturing. 	Lauritzen discloses an electronics package bonded to the bond pads, including thin chip electronic components (e.g. Fig. 9, paragraphs [0034, 0051] discloses a hermetic electronic package attached to the bond pad, having inductive coil 216,and array cable 212 to provide electric current to the electrodes), but failed to teach the limitation wherein the electronic components are tunable in-situ. This limitation is taught by Singh, which discloses a method of manufacture of an inductor wherein fabrication of the inductor structure is in-situ and allows for dynamic tuning of the inductor or the inductive structure (e.g. paragraphs [0054-0055]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Lauritzen to comprises the multi-layer-multi-turn fabrication technique as taught by Singh, since such modification would be applying a known technique to a known device yielding the predictable result of allowing the device to be operable at different frequency to increase its versatility and lower the cost of fabrication. 	Jung discloses a technique for using difference in thermal coefficient to change shape of a structure, but failed to teach the limitation wherein the circuit is configured form in a cylinder as a result of cooling after curing of the polymer layers such that the low elastic modulus layer pulses the base polymer layer in a cylinder to prepare the array to wrap around a nerve bundle. This limitation is taught by Giftakis, which discloses a method and system for applying electrical stimulation to an iliohypogastric nerve using cuff electrodes. Referring to paragraphs [0077-0082] and Figs. 3A-3C, the system comprises cuff electrode 16 having electrodes 48A-C coupled to one of a plurality of supply conductors 46, and is supported by fixation structure 40. The fixation structure 40 may form a split cylinder or a “U” shape sized to fit around the iliohypogastric nerve. The fixation structure may be fabricated from a flexible biocompatible material that is a shape memory alloy, which recover its shape at a fixed temperature, allowing a surgeon to easily open the cuff and position fixation structure 40 under the nerve by sufficiently cooling the fixation structure. It would have been obvious for one with ordinary skills in the art to combine the invention taught by Lauritzen and Jung with a technique of forming an electrode structure into cylindrical shape using change in temperature as taught by Giftakis, since such combination would be applying a known technique to a known device, yielding the predictable result of a technique for manipulating the shape of a cuff electrode allowing easier placement of the cuff electrode onto a patient’s nerve. Singh discloses that at least one metal-insulator-metal capacitor has a tunable capacitance value (Singh, ¶[0055-0056] state that the in-situ LC circuits allow for tuning capacitance by inserting a dielectric material in a formed cavity and/or depositing a large area metal trace; this changing of the capacitance constitutes a tunable capactor). However, Singh does not expressly call this arrangement a tunable capacitor. Ok discloses the use of tuning capacitors, which is another word for a tunable capacitor (Ok, ¶[0052]) in a resonant tank circuit, which is a kind of LC circuit. It would have been obvious to modify Singh’s teaching of a capacitor whose capacitance may be modified by inserting a dielectric material, by using a tuning capacitor such as that disclosed by Ok, in order to make the process electrically controllable instead of needing to manually insert something.  
Referring to claim 2, Lauritzen further teaches the limitation wherein the polymer base layer is polyimide, and wherein the low elastic modulus polymer layer is silicone (e.g. paragraph [0034] “the polymer employed for the base layer, inter layer(s), and top layer is polyimide. Other possible polymers include parylene, silicone, Teflon, PDMS, PMMA, PEG, and others.”). 
Referring to claim 3, Lauritzen further teaches the limitation wherein the metal traces, the plurality of patterned metal electrodes and the plurality of patterned metal bond pads are made from platinum (e.g. paragraphs [0019, 0036] and claim 13 state that the electrode array and the flexible circuit are fabricated from polyimide dielectric films encapsulating platinum conductive traces ). 
Referring to claim 5, Lauritzen further teaches the stimulator of claim 1, further comprising an inductive coil to provide electric current to the electronic package (e.g. Fig. 9, paragraphs [0034, 0051] discloses a hermetic electronic package attached to the bond pad, having inductive coil 216,and array cable 212 to provide electric current to the electrodes). 
Referring to claims 21 and 22, Lauritzen states that the material being used for the base layer, inter layer, and top layer may be polyimide and other possible polymers and polyethylene including parylene, silicone, Teflon, PDMS, PMMA, PEG (e.g. paragraph [0034]). The Applicant is advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen, Jung, Giftakis, Singh, and Ok, as applied to claim 1, further in view of Patent Application Pub. No. US 2010/0148345 A1 to Eckhardt et al. (hereinafter referred to as "Eckhardt").
Referring to claims 7-9, Lauritzen and Jung, Singh and Giftakis disclose the peripheral nerve stimulator of claim 1, having electronics within the in-situ tunable components. However, Lauritzen did not teach the limitation wherein the electronics include thin chip components that are stacked capacitors, wherein the stacked capacitors are high density trench capacitors. This limitation is taught by Eckhardt, as Eckhardt teach a packaged electronic device having a flexible circuit structure and electronic components including metal-insulator-metal capacitors. Referring to Fig. 3D, Eckhardt teaches an embodiment wherein the electronic device enables the advantage of "chip stacking", wherein vertical interconnects allow bonding between component layer such including resistors, capacitors, inductances with high density interconnects (e.g. paragraph [0057]). It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the invention taught by Lauritzen to include a thin chip components being stacked capacitors taught by Eckhardt, since such modification would be applying a known method to a known device to yield the predictable result of a technique for bonding electrical components vertically that will reduce device size and eliminate reliability concern associated with surface mounted devices. 
Referring to claim 10, Lauritzen, Jung, Giftakis, Eckhardt, and Singh disclose the peripheral nerve stimulator of claim 9 as discussed above. Singh, as described in the rejection to claim 1, further teaches the limitation wherein the at least one metal-insulator-metal capacitor has a tunable capacitance value (e.g. paragraphs [0055-0056] state that the in-situ LC circuits allow for tuning capacitance by inserting a dielectric material in a formed cavity and/or depositing a large area metal trace). However, Singh does not expressly call this arrangement a tunable capacitor. Ok discloses the use of tuning capacitors, which is another word for a tunable capacitor (Ok, ¶[0052]) in a resonant tank circuit, which is a kind of LC circuit. It would have been obvious to modify Singh’s teaching of a capacitor whose capacitance may be modified by inserting a dielectric material, by using a tuning capacitor such as that disclosed by Ok, in order to make the process electrically controllable instead of needing to manually insert something.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Lauritzen, Jung, Giftakis, Eckhardt to comprise the multi-layer-multi-turn fabrication technique as taught by Singh, and to use a tunable capacitor like Ok, since such modification would be applying a known technique to a known device yielding the predictable result of allowing the device to be operable at different frequency to increase its versatility and lower the cost of fabrication.

Response to Arguments
Applicant’s arguments filed 05/04/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a modified ground(s) of rejection is made in view of Singh and Ok.
In response to the applicant’s argument that Singh teaches a tunable inductor but not a tunable capacitor, ¶[0055] of Singh’s disclosure clearly recites inserting a dielectric material to change the capacitance; this is not a tunable inductor. However, the examiner has added the Ok reference, which claims this subject matter more clearly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin M Piateski/           Primary Examiner, Art Unit 3792